UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6329


JOHN MARVIN BALLARD,

                 Plaintiff - Appellant,

          v.

AMY PHENIX,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-ct-03256-H)


Submitted:    May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John Marvin Ballard, Appellant Pro Se.   Eric Patrick Edgerton,
Francis Lachicotte Zemp, Jr., ROBERTS & STEVENS, PA, Asheville,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John     Marvin    Ballard      appeals    the    district          court’s    order

granting     Defendant’s      motion     to    dismiss       his   diversity        action

alleging     claims     of   libel,    slander,    invasion          of    privacy,    and

intentional infliction of emotional distress.                        We have reviewed

the record and find no reversible error.                     Accordingly, although

we modify the dismissal order to reflect that the dismissal is

without prejudice, see S. Walk at Broadlands Homeowner’s Ass’n,

Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 & n.4

(4th Cir. 2013), we affirm the dismissal as modified.                              Ballard

v.   Phenix,    No.     5:13-ct-03256-H       (E.D.N.C.       Feb.    3,    2015).     We

dispense     with     oral    argument        because       the    facts     and     legal

contentions     are     adequately     presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                              AFFIRMED AS MODIFIED




                                          2